Citation Nr: 1619033	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  10-03 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for status post tear, right pectoralis major (Muscle Group III) prior to November 20, 2014, and in excess of 20 percent thereafter (excluding the period of temporary total evaluation). 

2.  Entitlement to an initial compensable rating for status post partial tear, right rectis femoris (Muscle Group XIV) prior to November 20, 2014, and in excess of 10 percent thereafter. 

3.  Entitlement to an initial compensable rating for spondylolisthesis (previously evaluated as thoracic strain) prior to November 20, 2014, and a rating in excess of 10 percent thereafter.

4.  Entitlement to an initial compensable rating for neck strain prior to November 20, 2014, and a rating in excess of 10 percent thereafter.

5.  Entitlement to an effective date prior to April 1, 2009, for the award of a compensation rating adjustment.

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 2004 to February 2007, and March 2011 to December 2011.  He is in receipt of an Iraq Campaign Medal and a Parachutist Badge.

These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2007 and December 2014 rating decisions of a Department of Veteran Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In pertinent part, the July 2007 rating decision granted entitlement to service connection for status post tear right pectoralis major, status post partial tear right rectis femoris, thoracic strain, and neck strain, and assigned noncompensable ratings effective February 11, 2007; the Veteran disagreed with the initial ratings assigned.  In October 2014, the Board remanded the claims for further evidentiary development.  A December 2014 rating decision increased the evaluations, effective November 20, 2014.  The December 2014 rating decision also assigned a temporary total evaluation for the service-connected status post tear, right pectoralis major from March 13, 2009, to April 30, 2009, based on surgical or other treatment necessitating convalescence.  However, as the highest possible ratings for these disabilities have not been assigned, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The issues of entitlement to initial increased ratings for the thoracic and neck strains and entitlement to an effective date prior to April 1, 2009, for the award of a compensation rating adjustment are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving any doubt in favor of the Veteran, for the entire period on appeal (excluding the period of temporary total evaluation), the Veteran's service-connected status post tear, right pectoralis major has been manifested by no worse than moderate disability of Muscle Group III.

2.  Resolving any doubt in favor of the Veteran, for the entire period on appeal, the Veteran's service-connected status post partial tear, right rectis femoris has been manifested by no worse than moderate disability of Muscle Group XIV.


CONCLUSIONS OF LAW

1.  For the entire period on appeal (excluding the period of temporary total evaluation), the criteria for an initial rating of 20 percent, but no higher, for the service-connected status post tear, right pectoralis major (Muscle Group III) have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.73, Diagnostic Code 5303 (2015).

2.  For the entire period on appeal, the criteria for an initial rating of 10 percent, but no higher, for the service-connected status post partial tear, right rectis femoris (Muscle Group XIV) have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.73, Diagnostic Code 5314 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Concerns

As was alluded to in the Introduction, the Board remanded the Veteran's claims in October 2014 for additional evidentiary development.  In particular, the Board instructed the RO to schedule the Veteran for VA examinations to determine the current nature and severity of his service-connected status post tear, right pectoralis major (Muscle Group III) and status post partial tear, right rectis femoris (Muscle Group XIV).  In November 2014, the RO provided the Veteran with VA examinations for the above-noted service-connected disabilities.  Thereafter, the RO readjudicated the Veteran's claims in Supplemental Statements of the Case (SSOCs) dated in December 2014 and June 2015.  

Thus, the Board's prior remand instructions have been complied with for the purposes of this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

II.  The Veterans Claims Assistance Act of 2000 (VCAA)
	
The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter dated in March 2007.  This letter notified the Veteran of the evidence needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claims.  

Where, as here, service connection has been granted and initial ratings have been assigned, the claims of service connection have been more than substantiated, the claims have been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disabilities does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claims for initial higher ratings.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  
      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service VA treatment records, and lay statements have been associated with the record.  

Additionally, during the appeal period, the Veteran was afforded VA examinations in March 2007 and November 2014.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Thus, with respect to the Veteran's claims, there is no additional evidence which needs to be obtained. 

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

III.  Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
	
Muscle injuries are evaluated pursuant to 38 C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions.  38 C.F.R. § 4.55(b).  The specific bodily functions of each group are listed in 38 C.F.R. § 4.73.

The factors to be considered in evaluating disabilities residual to healed wounds involving muscle groups are set forth in 38 C.F.R. §§ 4.55 and 4.56.  A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

The Veteran is seeking initial higher disability ratings for his status post tear, right pectoralis major (Muscle Group III) and status post partial tear, right rectis femoris (Muscle Group XIV).

Under Diagnostic Codes 5301 to 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, and severe.  Under Diagnostic Code 5303 pertaining to Muscle Group III (dominant side), slight muscle disability warrants a 0 percent rating, moderate muscle disability warrants a 20 percent rating, moderately severe muscle disability warrants a 30 percent rating, and severe muscle disability warrants a 40 percent rating.  Under Diagnostic Code 5314 pertaining to Muscle Group XIV, slight muscle disability warrants a 0 percent rating, moderate muscle disability warrants a 10 percent rating, moderately severe muscle disability warrants a 30 percent rating, and severe muscle disability warrants a 40 percent rating.

The type of disability associated with a slight muscle disability is a simple wound of muscle without debridement or infection.  A history with regard to this type of injury should include service department record of superficial wound with brief treatment and return to duty, healing with good functional results, and no cardinal signs or symptoms of muscle disability.  Objective findings should include minimal scar, no evidence of fascial defect, atrophy, or impaired tonus, no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1).

The type of injury associated with a moderate muscle disability is a through-and-through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  A history with regard to this type of injury should include service department record or other evidence of in-service treatment for the wound and record of consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

The type of injury associated with a moderately severe muscle disability is a through-and-through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history with regard to this type of injury should include service medical record or other evidence showing prolonged hospitalization for treatment of wound, record of consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe disability of muscles is a through-and-through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  A history consistent with this type of injury would include service department record or other evidence showing hospitalization for a prolonged period for treatment of wound, record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings of a severe disability would include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area; muscles swell and harden abnormally in contraction; tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function. 

If present, a severe injury would also show x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; or induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4). 

The Board notes that section 4.56(d), which sets forth classification of muscle injuries as slight, moderate, moderately severe or severe, employs a totality-of-the-circumstances test, and no single factor is per se controlling in determining the rating for a muscle injury.  See Tropf v. Nicholson, 20 Vet. App. 317, 325 (2006).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which a claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Evaluation of the same disability under several diagnostic codes, or pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

IV.  Status Post Tear, Right Pectoralis Major 

The Veteran's service treatment records showed that he was treated for and diagnosed by magnetic resonance imaging (MRI) findings of a partial tear of the lateral aspect of the right pectoralis major muscle.  The Veteran's 2007 report of medical assessment taken at the time of his separation noted a right patellar injury.

On VA examination in March 2007, the Veteran reported that while performing exercises in 2006, he developed pain in his right chest shoulder area.  The Veteran reported that the pain goes from the right chest area into the right shoulder area.  He noted that he initially received medical treatment.  The Veteran indicated that since then, he has had pain in the right upper chest area mainly with activities requiring the use of his right upper extremity, such as lifting, use of tools such as hammers and wrenches, and push-ups.  He denied the use of any braces or aids for the right chest shoulder area.  He denied treatment with medication or a history of surgery.  He denied any other flare-ups.  The examiner noted that the Veteran had an increase of 25 percent additional limitation during flare-ups.  On physical examination, the right shoulder chest area showed slight irregularity at the pectoralis major muscle.  However, there was no tenderness on palpation.  Range of motion of the shoulder was full and normal, with no decrease in range of motion on repetitive motion of the right shoulder.  Inspection of the chest wall appeared normal.  The examiner diagnosed status post tear, right pectoralis major muscle.

In a VA treatment record dated in August 2008, the physician noted the results of a June 2008 MRI of the right shoulder, which revealed a chronic-appearing tear of the supraspinatus tendon.  The Veteran complained of right shoulder pain for the past three months.  In March 2009, the Veteran underwent a right shoulder arthroscopy with rotator cuff repair, superior labrum from anterior to posterior repair, and subacromial bursectomy.  The preoperative and postoperative diagnoses were right rotator cuff tear and superior labrum, from anterior to posterior, tear.  In a follow up treatment record dated in April 2009, the physician noted that the Veteran was six weeks status post right shoulder cuff repair, superior labral anterior-posterior repair, and subacromial bursectomy.  The physician indicated that the Veteran had been doing very well, and his pain had significantly improved.  The physician noted that the Veteran had been wearing his sling constantly.  The physician indicated that he planned to get the Veteran involved in physical therapy for some range of motion exercises with no strengthening exercises.

On the Veteran's appeal on a VA Form 9 dated in January 2010, the Veteran reported that the residuals from the tear in the right pectoralis major caused weakness.  He indicated that this affected his ability to pick things up and caused a loss of strength.  He indicated that he tired much more easily now.

Pursuant to the October 2014 Board remand, the Veteran was afforded another VA examination in November 2014.  The examiner noted a diagnosis of a tear of the right pectoralis major (Muscle Group III).  The examiner indicated that this injury was moderate.  The examiner indicated that the Veteran did not have a penetrating muscle injury, such as a gunshot or shell fragment wound.  The examiner found that the Veteran had a non-penetrating muscle injury; he noted that the Veteran strained his muscle in the gym and it worsened.  The examiner indicated that the Veteran's current symptoms consisted of intermittent moderate right chest wall pain.  The Veteran denied treatment with medications or the use of assistive devices.  He indicated that his current treatment consisted of stretching exercises.  The examiner noted that although the Veteran had not had any specific surgeries for the pectoralis major tear, he did have a right shoulder arthroscopy (slap tear) in March 2009.  The examiner noted that the Veteran was right hand dominant.  There were no scars associated with the muscle injury; no known fascial defects associated with the muscle injury; and the muscle injury did not affect muscle substance or function.  The Veteran's muscle injury exhibited one of the cardinal signs of a muscle disability; he noted consistent right-sided fatigue-pain in Muscle Group III.  Muscle strength was 5/5 and there was no muscle atrophy.  

X-ray imaging of the right shoulder revealed hardware at the proximal right humerus by the greater tuberosity.  The examiner noted that the slight irregularity at the greater tuberosity was likely related to the prior surgery.  The glenohumeral relationship was intact and the AC joint was unremarkable.  There were no acute fractures or dislocations noted.  There was decreased excursion of the humeral head between the two radiographs.  Soft tissues were unremarkable.  The examiner found that the Veteran's muscle injury did not impact his ability to work or keep up with work requirements.  The Veteran reported that he was employed full-time as a state mechanic technician.  The examiner noted full range of motion of the right shoulder, with complaints of pain on range of motion.  The examiner indicated that there was no additional limitation of motion with repetitive motion.

In a rating decision dated in December 2014, the RO granted a temporary total evaluation from March 13, 2009, to April 30, 2009, based on surgical or other treatment necessitating convalescence for the service-connected status post tear, right pectoralis major.  The RO assigned a 20 percent rating beginning November 20, 2014.

Resolving any doubt in favor of the Veteran, the Board finds that a 20 percent disability rating under Diagnostic Code 5303 is warranted for the service-connected status post tear, right pectoralis major, for the entire period on appeal, as the totality of the evidence reflects a moderate injury to Muscle Group III.  To that end, considering the type and history of the injury in conjunction with the current manifestations, the evidence tends to show that the Veteran's disability picture associated with his service-connected status post tear, right pectoralis major more nearly approximates a moderate muscle injury, as opposed to a moderately severe muscle injury.  See 38 C.F.R. §§ 4.56, 4.7.  A review of the record shows that during this timeframe, the Veteran's status post tear, right pectoralis major was manifested by intermittent moderate right chest wall pain with consistent right-sided fatigue-pain.  See March 2007 and November 2014 VA examinations.

The Board finds, however, that the Veteran has not demonstrated cardinal signs or symptoms of a muscle disability of greater severity than that reflected by a 20 percent evaluation.  Based on the evidence above, the Board finds that a rating higher than 20 percent is not warranted, given that a moderately severe injury to Muscle Group III is not shown.  A moderately severe muscle disability is one where the injury was either through-and-through, or a deep penetrating wound by a small high velocity missile or large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring.  The evidence is devoid of a showing of such.  Also, the more probative evidence is against a showing of palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles.  

In this regard, the VA examinations have not shown any loss of deep fascia or muscle substance or intermuscular scarring.  There has been essentially normal muscle function and strength.  Given the nature of the injury and the history of the injury, no more than moderate disability has been shown.  In particular, the VA examinations revealed a non-penetrating muscle injury that interferes with heavy lifting and causes symptoms of moderate right chest wall fatigue-pain.  The Veteran denied treatment with medications or the use of assistive devices; he indicated that his current treatment consisted of stretching exercises.  There were no scars associated with the muscle injury; no known fascial defects associated with the muscle injury; and the muscle injury did not affect muscle substance or function.  Muscle strength was 5/5 and there was no muscle atrophy.  The examiner noted full range of motion of the right shoulder, with complaints of pain on range of motion.  The examiner indicated that there was no additional limitation of motion with repetitive motion.  Accordingly, the Veteran's symptomatology more nearly approximates a moderate injury to Muscle Group III.  Any pain or resulting functional loss (i.e., limitation of motion due to pain, weakness and fatigue) associated with the Veteran's right chest wall residuals is already contemplated in the relevant rating criteria for evaluating muscle injuries, and are reflected in the current 20 percent rating.  

The Board has also considered the Veteran's statements that describe his pain and weakness.  The Veteran is certainly competent to describe his observations and the Board finds that his statements are credible.  In this case, however, the Board finds that the objective medical findings by skilled professionals are more probative in determining the actual degree of impairment, which, as indicated above, do not support an initial increased rating higher than 20 percent for the service-connected status post tear, right pectoralis major.

Accordingly, resolving all doubt in favor of the Veteran, the Board finds that a 20 percent rating, but no higher, for the status post tear, right pectoralis major is warranted.  As a preponderance of the evidence is against the assignment of an initial increased rating higher than 20 percent, the benefit-of-the-doubt rule does not apply, and the claim is denied.  

V.  Status Post Partial Tear, Right Rectis Femoris

The Veteran's service treatment records showed that he complained of right thigh pain.  Magnetic resonance imaging (MRI) findings revealed a partial tear to the right rectus femoris muscle.  The Veteran's 2007 report of medical assessment r at the time of his separation showed a right thigh injury.

On VA examination in March 2007, the Veteran reported that in 2004, while performing marching exercises, he developed pain in the anterior lateral aspect of the right thigh area.  He indicated that he was found to have a tear in his right quadriceps area and received treatment with physical therapy.  Currently, the Veteran reported pain in the right anterior lateral thigh area mainly with activities requiring stress and the use of his right thigh.  The Veteran indicated that he developed pain in the right thigh area after three flights of stairs.  He described the pain intensity as 8/10.  He noted that the pain usually lasted for about ten minutes.  The Veteran reported that secondary to this pain, he was unable to run, jump, or perform other activities of this type.  He denied any specific medications for this condition.  He noted that he had to be careful as to which activities required use of his right thigh area.  On physical examination, his gait was normal.  There was some irregularity in the right quadriceps muscle when the thigh was in contraction.  However, there was no pain or significant weakness noted with respect to motor activities.  The examiner diagnosed a status post tear of the right quadriceps muscle.

On the Veteran's appeal on a VA Form 9 dated in January 2010, the Veteran reported that the residuals from the tear in the right rectis femoris caused weakness.  He indicated that this hindered his ability to walk up and down stairs.  He also noted that he was easily fatigued.  The Veteran noted a difference in strength of his legs, with his right leg being weaker.  He indicated that this affected his ability to run or walk as far as he once could.  He noted further that he was unable to perform certain exercises, such as squats, leg presses, or bike rides.

Pursuant to the October 2014 Board remand, the Veteran was afforded another VA examination in November 2014.  The examiner noted a diagnosis of a partial tear of the right rectus femoris (Muscle Group XIV).  The examiner indicated that this injury was slight.  The examiner indicated that the Veteran did not have a penetrating muscle injury, such as a gunshot or shell fragment wound.  The examiner found that the Veteran had a non-penetrating muscle injury; he noted that the Veteran strained his muscle in the gym and it worsened.  The examiner indicated that the Veteran's current symptoms consisted of intermittent moderate thigh pain.  The Veteran denied treatment with medications or the use of assistive devices.  He indicated that his current treatment consisted of stretching exercises.  There were no scars associated with the muscle injury; no known fascial defects associated with the muscle injury; and the muscle injury did not affect muscle substance or function.  The Veteran's muscle injury exhibited one of the cardinal signs of a muscle disability; he noted consistent right-sided fatigue-pain in Muscle Group XIV.  Muscle strength was 5/5 and there was no muscle atrophy.  X-ray imaging of the right hip was within normal limits.  The examiner found that the Veteran's muscle injury did not impact his ability to work or keep up with work requirements.  The Veteran reported that he was employed full-time as a state mechanic technician.  The examiner noted full range of motion of the right hip, with complaints of pain on range of motion.  The examiner indicated that there was no additional limitation of motion with repetitive motion.

Resolving any doubt in favor of the Veteran, the Board finds that a 10 percent disability rating under Diagnostic Code 5314 is warranted for the service-connected status post partial tear, right rectis femoris, for the entire period on appeal, as the totality of the evidence reflects a moderate injury to Muscle Group XIV.  To that end, considering the type and history of the injury in conjunction with the current manifestations, the evidence tends to show that the Veteran's disability picture associated with his service-connected status post partial tear, right rectis femoris more nearly approximates a moderate muscle injury, as opposed to a moderately severe muscle injury.  See 38 C.F.R. §§ 4.56, 4.7.  A review of the record shows that during this timeframe, the Veteran's status post partial tear, right rectis femoris was manifested by intermittent moderate thigh pain with consistent right-sided fatigue-pain.  See March 2007 and November 2014 VA examinations.

The Board finds, however, that the Veteran has not demonstrated cardinal signs or symptoms of a muscle disability of greater severity than that reflected by a 10 percent evaluation.  Based on the evidence above, the Board finds that a rating higher than 10 percent is not warranted, given that a moderately severe injury to Muscle Group XIV is not shown.  A moderately severe muscle disability is one where the injury was either through-and-through, or a deep penetrating wound by a small high velocity missile or large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring.  The evidence is devoid of a showing of such.  Also, the more probative evidence is against a showing of palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles.  

In this regard, the VA examinations have not shown any loss of deep fascia or muscle substance or intermuscular scarring.  There has been essentially normal muscle function and strength.  Given the nature of the injury and the history of the injury, no more than moderate disability has been shown.  In particular, the VA examinations revealed a non-penetrating muscle injury with symptoms of intermittent moderate thigh pain with consistent right-sided fatigue-pain.  The Veteran denied treatment with medications or the use of assistive devices; he indicated that his current treatment consisted of stretching exercises.  There were no scars associated with the muscle injury; no known fascial defects associated with the muscle injury; and the muscle injury did not affect muscle substance or function.  Muscle strength was 5/5 and there was no muscle atrophy.  The examiner noted full range of motion of the right hip, with complaints of pain on range of motion.  The examiner indicated that there was no additional limitation of motion with repetitive motion.  Accordingly, the Veteran's symptomatology more nearly approximates a moderate injury to Muscle Group XIV.  Any pain or resulting functional loss (i.e., limitation of motion due to pain, weakness and fatigue) associated with the Veteran's right thigh residuals are already contemplated in the relevant rating criteria for evaluating muscle injuries, and are reflected in the current 10 percent rating.  

The Board has also considered the Veteran's statements that describe his pain and weakness.  The Veteran is certainly competent to describe his observations and the Board finds that his statements are credible.  In this case, however, the Board finds that the objective medical findings by skilled professionals are more probative in determining the actual degree of impairment, which, as indicated above, do not support an initial increased rating higher than 10 percent for the service-connected status post partial tear, right rectis femoris.

Accordingly, resolving all doubt in favor of the Veteran, the Board finds that a 10 percent rating, but no higher, for the status post partial tear, right rectis femoris is warranted.  As a preponderance of the evidence is against the assignment of an initial increased rating higher than 10 percent, the benefit-of-the-doubt rule does not apply, and the claim is denied.  




	Extraschedular Considerations

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Veteran reports his residuals of the status post tear, right pectoralis major and the status post partial tear, right rectis femoris is manifested by pain and weakness, which causes some difficulties with heavy lifting and performing certain physical activities and exercises.  The Board notes; however, that the manifestations of his disabilities, to include pain, weakness, and other functional limitations, are clearly contemplated by the schedular criteria.  The Veteran has not described any additional, unusual symptomatology for the disabilities on appeal that is not already contemplated by the schedular rating criteria.  The Board has considered the Veteran's limitation of motion, pain, and all other factors of functional loss listed in 38 C.F.R. §§ 4.40 and 4.45 and 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) in considering his current rating.  The ratings assigned contemplate these impairments.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Notably, the Veteran is also service connected for tinnitus, scars status post lacerations to the nose and lower lip, a neck strain, spondylolisthesis (thoracic strain), and malaria.  Neither the Veteran nor his representative have indicated any specific service-connected disabilities which are not captured by the schedular evaluations of the Veteran's individual service-connected conditions.

After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence of record indicates that the Veteran's Muscle Group III and Muscle Group XIV injuries do not prevent the Veteran from working.  See November 2014 VA examination.  In this regard, although the Veteran has described some limitations with heavy lifting and certain physical activity and exercises, the Veteran indicated that he was currently working full-time as a state mechanic technician.  The issue of entitlement to a TDIU is therefore not raised by the record.


ORDER

For the entire period on appeal (excluding the period of temporary total evaluation), a 20 percent rating, but no higher, for the status post tear, right pectoralis major is granted.

For the entire period on appeal, a 10 percent rating, but no higher, for the status post partial tear right rectis femoris is granted.


REMAND

With respect to the claims for initial increased ratings for the service-connected spondylolisthesis and neck strain, in a VA treatment record dated in November 2008 and in his November 2014 VA examination, the Veteran reported that he received chiropractic treatment from 2007 to 2009 for these disabilities.  As these treatment records may be relevant to the initial increased rating claims in that they may provide a basis for a higher rating, under the duty to assist, these claims must be remanded in order to attempt to associate the identified records with the Veteran's claims file.  While on remand, updated VA treatment records should also be obtained.

In a letter dated in April 2015, the RO notified the Veteran that due to a compensation rating adjustment with an effective date of April 1, 2009, he would receive back pay in the amount of $2,673.00.  In September 2015, the Veteran filed a notice of disagreement with the April 2015 decision.  Specifically, he disputed the VA calculation of his back pay.  He claimed that the effective date assigned should have been August 6, 2007, instead of April 1, 2009.  Although the RO conducted an audit of the Veteran's account as he requested, the Veteran has not been issued a Statement of the Case regarding this issue.  Therefore, a remand is necessary for the issuance of a Statement of the Case and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).
Accordingly, the case is REMANDED for the following action:

1.  A Statement of the Case should be issued for the claim
      of entitlement to an effective date prior to April 1, 
   2009, for the award of a compensation rating 
adjustment.  The Veteran is advised that the Board will only exercise appellate jurisdiction over his claim if he perfects a timely appeal.

2.  The RO should obtain any and all updated or 
	outstanding VA and/or private treatment records 
	relevant to the disabilities on appeal.  Contact 
	the Veteran and his representative and request that
   they provide VA 21-4142 releases that identify the
   names, addresses and approximate dates of treatment 
   for any providers who have treated the Veteran for his 
   spondylolisthesis and/or neck strain disabilities, to 
   specifically include the chiropractic treatment from 
   2007 to 2009 alluded to by the Veteran in the 
   November 2014 VA examination.  The RO should 
   attempt to obtain these records, and, if possible, 
   associate them with the claims folder.

If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(1).  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the above development has been completed, and 
	any other development deemed necessary, adjudicate 
	the claims for initial increased ratings for 
	spondylolisthesis and a neck strain.  If any benefit 
	sought remains denied, furnish the Veteran and his 
	representative a supplemental statement of the case 
	and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


